Name: Commission Regulation (EEC) No 2274/83 of 5 August 1983 on arrangements for imports into the United Kingdom of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 83 Official Journal of the European Communities No L 219/5 COMMISSION REGULATION (EEC) No 2274/83 of 5 August 1983 on arrangements for imports into the United Kingdom of certain textile products originating in Macao HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in Macao and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Macao to the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2 . Imports of products shipped from Macao to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 28 specified in the Annex hereto and originating in Macao exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 20 May 1983, Macao was notified of a request for consul ­ tations ; whereas, as a result of these consultations, it was agreed to make these products subject to quantita ­ tive limits for the years 1983 to 1986 ; Whereas paragraph 1 3 of the said Article 1 1 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Macao between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1983 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Macao before the date of entry into force of this Regu ­ lation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 3 . All quantities of products shipped from Macao from 1 January 1983 and released for free circulation, shall be deducted from the quantitative limit laid down. This quantitative limit shall not, however, prevent the importation of products covered by it but shipped from Macao before the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p. 106 . It shall apply until 31 December 1986. No L 219/6 Official Journal of the European Communities 10 . 8 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1983. For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description Member States Unit Quantitative limits from 1 January to 31 December 1983 1984 1985 1986 28 60.05 A II b) 4 ee) 60.05-61 , 62, 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Knitted or crocheted trousers (except shorts) other than babies' UK 1 000 pieces 85 88 92 96 /